                  Case 1:20-cr-00035-ELH Document 51 Filed 05/21/21 Page 1 of 1



                                    United States District Court
                                       District Of Maryland
     Chambers of                                                                       101 West Lombard Street
Ellen Lipton Hollander                                                                 Baltimore, Maryland 21201
  District Court Judge                                                                       410-962-0742

                                                    May 21, 2021

      LETTER TO COUNSEL

             Re:      United States of America v. Tyshon Gabriel Hobson
                      Criminal No.: ELH-20-035

      Dear Counsel:

            This will confirm the substance of our discussions during the telephone conference held
      on May 20, 2021. The following schedule shall govern.

             1.     The motions hearing previously set for July 2, 2021, has been rescheduled to August
                   25, 2021 at 10:00 a.m.

             2. The government’s opposition is due by the close of business on July 16, 2021.

             3. A reply is due by the close of business on August 6, 2021.

             Despite the informal nature of this letter, it is an Order of the Court and shall be docketed
      as such.

                                                                   Sincerely,

                                                                      /s/
                                                                   Ellen Lipton Hollander
                                                                   United States District Judge
